 BROWN WOOD PRESERVINGCOMPANY, INC.2734.Substantially in accord with the agreement of the parties, we findthat the: following employees of the Employer at the Louisville, Ken-tucky, plant, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act:All boiler operators, water plant operators, firemen, coal handlers,and all other employees engaged in the operation of the boiler room,and all production employees such as chemical operators, chemicaloperators (alcohol), laboratory analysts, laboratory samplers, storesclerks, yard clerks, safety inspectors, and shipping clerks, excludingplant maintenance employees, janitors, crane bulldozers and heavyequipment operators, light truck drivers, office and professional em-ployees, guards, and supervisors as defined in the Act."[Text of Direction of Election omitted from publication in thisvolume.]" This isessentially the unit in which the Operating Engineers was previouslycertified(Carbide and Carbon Chemicals Co)po>ation,57NLRB 783)BROWN WOODPRESERVINGCOMPANY, INC.andJ.A.LEDBETTER,J.A.WALLACE, MARION COPRICH, C. J.WILSON,CECIL NALLS AND ARCHIEWILSON, PETITIONERSandUNITEDGAS,COKE ANDCHEMICALWORK-FRS of AMERICA, CIO.CaseNo. 10-R-92.February 21, 1952Decision and Direction of ElectionUpon a petition for decertification duly filed, a hearing was heldbeforeMorgan C. Stanford, hearing officer.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 00 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioners, employees of the Employer, assert that the Unionisno longer the bargaining representative, within the meaning of,Section 9 (a) of the Act, of the employees designated in the petition.The Union, a labor organization, was certified on October 24, 1950,1as the bargaining representative of the Employer's employees involvedherein.Case No 10-RC-86298 NLRB No. 43 274DECISIONSOF NATIONALLABOR RELATIONS BOARD3.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.4.The appropriate unit:The Petitioners seek a decertification election in a emit composed ofallproduction and maintenance employees, of the Employer at itsBrownsville, Alabama, plant, including the woods crew, but excludingsection laborers, office-clerical employees, and the usual statutoryexclusions.The Employer and the Union are in general agreement asto the unit composition, except that the Employer and the Union wouldinclude the section laborers and the Union would exclude the woodscrew,The parties are also in disagreement as to the unit placeineiitof certain individuals discussed below.Woods crew:The Employer is engaged in creosoting poles and tim-her at its plant in Brownsville, Alabama.Approximately 50 percentof the poles and timber used are obtained from-the Employer's loggingoperations presently located approximately 110 miles from the creo-soting plant.The remainder are purchased from independent con-tractors.The logging operations, performed by a woods crew, con-sist of cutting down trees, peeling the bark, and skidding the polesto a loading point where they are trucked to a railhead or to theEmployer's plant in Brownsville.The woods crew, like the employeesat the plant, are all hourly paid, have the same holiday and vacationplans, are eligible for the same insurance and company housing, arecarried on the same payroll, and receive their pay in Brownsville orat the logging operations.2However, the Employer seeks to recruitmost of the woods crew from the vicinity of the, logging operations,and they perform different functions and are under separate immedi-ate supervision.While there have been a few permanent transfersbetween the woods crew and plant employees, interchange isinfrequent.3No woods crew was employed at the time of the previous electionamong the employees of the Employer and none participated in theelection.There has been no controlling bargaining history .4While the Board has recognized that logging and plant employeesmay be grouped in a single unit, it has also held that one or the othergroup may constitute a separate unit, particularly in the absence ofany controlling bargaining history on a broader basis and of a union' Some of the woods crew pick up the payof other employees and bring it to them at thelogging operations'Logging operations are curtailed during the summer months at which time the Employerattempts to temporarilyplace in otherjobsas many of the woods crew as possible.11 No bargaining contract was executed after the certification of the Union in October 1950.Althoughthe record indicates that the Employer bargained with the AFL in 1948 and 1949concerningboth plantemployees and woodscrew,no contract resulted from that bargaining. BROWN WOOD PRESERVING COMPANY, INC.275seeking to represent both groups in one unit.'Under all the circum-stances in the present case, including the remoteness of, the loggingoperations, the absence of any controlling bargaining history on abroader basis, and of any labor organization seeking to represent thewoods crew in a single unit with the plant employees, we shall excludethe Woods crew from the unit.6Section laborers:These laborers are employed by the Mobile andGulf Railroad Company, a separate corporation owned and operatedby the Employer.The railroad is licensed by the Interstate Com-merce Colmmission, runs for 11 miles from Brownsville to Buhl, Ala-bama, where it connects with the Gulf, Mobile R Ohio Railroad, andhauls materials for other parties as well as the Employer.The sec-tion laborers, who are engaged mainly as laborers in helping to loadfreight cars and maintaining the right-of-way, are covered by theRailroad Retirement Act and the Railway Labor Act. In accordancewith Section 2 (3) of the Act which provides, in part, that the term"employee" shall not include any individual "employed by an employersubject to the Railway Labor Act," we shall exclude the section laborersfrom the unit.?John W. Brown:The Intervenor contends that this individualshould be excluded as a supervisor. - Brown is employed as a carpenterand is occasionally assisted by a helper.There is no evidence thathe is vested with or exercises any supervisory authority.We shallinclude him in the unit as a production and maintenance employee.Accordingly, we find that all production and maintenance em-ployees of the Employer at its operations in Brownsville, Alabama,excluding woods crew, section laborers, office-clerical 11 and profes-sional employees, guards,9 and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.HamiltonBrosLoggingCo . 89 NLRB 1549.Lightsei/ Brothers,96 NLRI: No 15) Seealso,Plywood-Plastics Col poration,85 NLRB 265,andPlodin LumberCompany,82 NLRB889." In viewof theexclusionof the woods crew, we donot pass upon the supervisory statusof .T I)Wicker, one of the woods crewpersonnel7 _Vo,the, it Redwood Luinbe, Company,88 NLRB 272Cline Kendrick, locomotiveengineer,F D. Kendrick, conductorand switchman, andRobert Hall, fireman,spend from 21/a to 3 hours on the daily run of the railroad. Theremainderof their time is spent working for theEmployer.These employees are not underthe Jurisdiction of the Railway Labor Act or the RailroadRetirement Act. In accordancewith the agreementof the parties,we shall include themin the unit.Northern RedwoodLambe, Company, suprasL RIrigquis does the bookkeeping and clericalwork for the Employer and the rail-roadIn accordance with the agreement of theparties,we shall exclude him as a clericalemt lob ee'There arethree treatingengineers and three firemen who act as combination watchmenanil tire'men ' A's they spend approximately85) percent of their time firing boilers,we shallincludethem in the unit 276DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.The determination of representatives :Theparties. are in digreement as to the voting eligibility of em-ployee Clara Foster.For the past 21/, to 3 years, this employee hasregularly worked 1 hour a day cleaning the Employer's office.Likethe full-time employees, she is hourly paid, under the same supervi-sion, eligible for the same group insurance, and receives vacationwith pay.We find that this employee is a regular part-timeemployee and eligible to vote in the election hereinafter directed.'°[Text of Direction of Election omitted from publication in thisvolume.]10Poole Dry Coods,Company,89 NLRB 1442.CROWLEY'S MILK COMPANY, INC. (PATERSON DIVISION)andMILKDRIVERS AND DAIRY EMPLOYEES LOCAL UNION NUMBER 680, INTER-NATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, AVAREIIOUSE-MEN AND HELPERS OF AMERICA, A. F. OF L.andUNITED DAIRYWORKERS ASSOCIATION, PARTY TO TIIE CONTRACT.Case No. 2-CA-327.February 25,1952Notice to Show CauseOn August 8, 1951, the Board issued its Order remanding the above-entitled proceeding to the Division of Trial Examiners to afford theparties an opportunity to adduce further relevant testimony con-cerning the right of reinstatement of certain individuals previouslyemployed in the Respondent's Paterson Division.'On January 11,1952, the General Counsel moved that the Board's Order of August8, 1951, be vacated on the grounds that these individuals do not desirereinstatement in the Respondent's employ and will decline to testifymany reopened hearing. In further support of his motion, the Gen-eral Counsel has attached thereto a letter from counsel for the charg-ing party joining in the motion to vac; te, for the same reasonsadvanced by the General Counsel.Please take notice, therefore, that unless on or before March 7, 1952,proper cause to the contrary is shown, the National Labor RelationsBoard will vacate its Order of August 8, 1951, in this proceeding, andwill amend its Decision and Order herein of March 13, 1950,2 bystriking from the Order all of subparagraph (b) of paragraph 2,which directs the Respondent to reinstate, upon application, certainof its former employees.MEMBER STYLES took no part in the consideration of the aboveNotice to Show Cause.195 NLRB 1023.x88 NLRB 1069, 1053.98 NLRB No. 50.